UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7183


JERRY ALEXANDER CANZATER,

                Plaintiff - Appellant,

          v.

WARDEN A. J. PADULA, Lee Correctional Institution; MS. BELL,
Associate Warden Lee Correctional Institution; MR. OBERMAN,
Classification; MS. HILTON, Classification,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:09-cv-02197-HMH)


Submitted:   February 28, 2011            Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Alexander Canzater, Appellant Pro Se.      Walker Heinitsh
Willcox, WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Alexander Canzater appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Canzater v. Padula, No. 0:09-cv-02197-HMH (D.S.C.

Aug. 9, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2